Gibson, P, J.
Appeal from a decision disallowing the claim. While at work, claimant began to bleed from a pre-existing ulceration of his left leg, became unconscious and was hospitalized. 'Three months later gangrene of the right foot required amputation of the right leg at the ankle. Claimant testified that the bleeding commenced when he struck his left leg against a basket and at the same time stubbed the toes of his right foot, However, he seems to have given no history of any blow to the right foot or toes until some time afterwards; there was testimony from two fellow employees that when asked what had happened, he said that he did not know; and there was other evidence, including recorded histories, inconsistent with the claim of accidental injury — at least of any involving the right foot. The credibility of claimant’s testimony was, of course, for the board and we are without authority to disturb its finding that, “ on the basis of the credible evidence * * * the incident did not occur in the manner alleged by the claimant, that there was no accidental injury to the right foot and toes”. While unnecessary to its decision, the board also found against causal relation, holding that “ the claimant’s condition is not related to an industrial accident,” This finding is supported by substantial evidence, the board haying chosen to accept the testimony of the carrier’s medical expert, who admitted causal relationship between the accident described by claimant and the bleeding from the ulcer of the left leg but denied any causally related disability involving the right lower extremity, attributing the gangrene of the right foot to arteriosclerosis unrelated to trauma. Decision affirmed, without costs. Herlihy, Reynolds, Taylor and Hamm, JJ., concur,